Allowable Subject Matter
Claims 1-7, 10, and 13-20 are allowable because the features associated with “the processor categorizing the behavior as: appropriate behavior defined as: the inference of behavior, as a whole, falling within the behavior model; and the gesture data having no indication of the hot zone of the second individual being entered by the first individual; objectionable behavior defined as: the inference of behavior, as a whole, falling within the behavior model but having some gesture data that falls outside of the behavior model; and the gesture data having an indication of the hot zone of the second individual being entered by the first individual; or inappropriate behavior defined as: the inference of behavior, as a whole, falling outside of the behavior model; and the gesture data having an indication of the hot zone of the second individual being entered by the first individual,” overcome the prior art of record.  For instance, Fleisher (US 2005/0232487) teaches the detection of the location of parts of the person's body, such as the head, one or both legs, a privacy sensitive area, or other features and Raichman (US 2011/0169646) teaches detecting the event wherein a person touches another person’s body.  However, the prior art of record does not teach features disclosed in the claim.
Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER GEE/
Primary Examiner, Art Unit 2425